DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benita Rohm on 8/16/2022.
The application has been amended as follows: 
5.(Currently Amended) The system for treating target contaminants in a liquid with electrical discharge plasma (EDP) as claimed in claim 1, wherein said gas diffuser (34) is configured to bubble the process gas through the liquid in each of said plurality of  EDP channels (26), wherein the gas bubbles convey polar target contaminants s (26).  
7. (Currently Amended) The system for treating target contaminants in a liquid with electrical discharge plasma (EDP) as claimed in claim 1, wherein the top of one of said gas hood (44) for one of said plurality of  EDP channels (26) is configured as a bottom plate for the one of said plurality of EDP channel (26) above it.

Allowable Subject Matter
Claims 1, 4-7, and 13-14 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose a plurality of EDP channels (26) submerged in the liquid in said sealed process tank (22) through which liquid flows from influent zone (32) to create a channel having a local water surface (54) in each one of said plurality of EDP channels (26),[[;]] wherein each one of said plurality of EDP channels (26) consists of a cathode (50) located above the local water surface (54) and an anode (52) located below the local water surface (54); a gas hood (44) located at the top of each EDP channel (26) above the local water surface create a headspace to provide a local gas/liquid interface in each of said plurality of EDP channels (26); and a bottom plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774